t c memo united_states tax_court janet kline petitioner v commissioner of internal revenue respondent docket no filed date peter driscoll for petitioner diane d helfgott for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined additions to petitioner' sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice income_tax pursuant to sec_6653 and in the amounts of dollar_figure and dollar_figure respectively the additions to tax are attributable to a partnership loss from the american indian venture capital partnership the partnership that was claimed on the joint income_tax return and carried forward to the return the underlying adjustments relating to the partnership were resolved in american indian venture capital v commissioner docket no a timely petition was filed in response to the statutory notice issued on date at the time of filing the petition herein petitioner resided in ellicott city maryland petitioner through her attorney peter driscoll filed a petition for redetermination on date petitioner argued that she is not liable for the additions to tax because she is an innocent spouse within the meaning of sec_6013 petitioner also argues that the statute_of_limitations bars assessment and collection of the tax on date respondent filed an answer to the petition in which she denied all substantive allegations of fact and error and affirmatively alleged as a defense that the statute_of_limitations does not bar assessment and collection of the deficiency due for the taxable_year respondent alleged as follows and procedure a the notice_of_deficiency at issue herein asserts additions to tax arising from the loss claimed by petitioner and frank kline as their distributive_share of the partnership loss reported by american indian venture capital partnership for the taxable_year b petitioner and frank kline claimed a loss from american indian venture capital on their return and carried forward a net_operating_loss based on the partnership loss to their return c the net_operating_loss claimed by petitioner and frank kline on their return is an affected_item as defined by a arising from the partnership loss reported by american indian venture capital partnership for the taxable_year 87_tc_783 d the notice_of_deficiency at issue herein asserts additions to the tax for the taxable_year arising from the partnership loss carried forward by petitioner and frank kline from to e these additions to tax asserted by respondent are also affected items as defined in sec_6231 and sec_301 a - d arising from the partnership loss claimed by american indian venture capital for the taxable_year f pursuant to sec_6501 and g the applicable_period of limitations for the assessment of additions to tax arising from partnership items is provided by i r c g american indian venture partnership filed its partnership return of income on date h a notice of partnership administrative adjustment setting forth respondent's determination of the adjustments to partnership items for american indian venture capital for the taxable_year was mailed to each partner on date which date was prior to the expiration of the three-year period for assessment and collection under i r c a i a timely petition contesting the partnership adjustments was filed on date j a decision was entered on date and became final on date k a notice_of_deficiency was mailed to petitioner with respect to the additions to the tax affected items on date which date was prior to the expiration of the one-year period for assessment and collection under i r c f on date respondent served a copy of her answer upon attorney driscoll on date respondent filed a motion for entry of an order that the undenied allegations in her answer be deemed admitted in accordance with rule c attorney driscoll was served with a copy of the motion also on date attorney driscoll was served with a notice from the clerk of the court that respondent had filed a motion for entry of an order the notice indicated that if petitioner files a reply as required by rule a and b of this court's rules on or before date respondent's motion will be denied if petitioner does not file a reply as directed herein the court will grant respondent's motion and deem admitted for purposes of this case the affirmative allegations in the answer no reply was filed by petitioner and accordingly respondent's motion was granted on date this case was originally set for trial on date respondent filed a motion for continuance which was granted by the court on date the case was then set for trial on date respondent filed a motion for continuance which was granted by the court on date the two motions to continue referred to related cases under submission involving the deductibility of petitioner's claimed partnership losses on date a notice setting this case for trial on date in baltimore maryland along with a standing pre-trial order were served upon attorney driscoll the notice clearly indicated that your failure to appear may result in dismissal of the case and entry of decision against you on date approximately weeks before the date set for trial of this matter respondent filed a motion for an order to show cause why judgment should not be entered against petitioner on the basis of kline v commissioner tcmemo_1994_397 by order dated date petitioner was ordered to show cause in writing on or before date why respondent's motion should not be granted and a decision entered in accordance therewith attorney driscoll was served with a copy of this order on date no response was filed to the order to show cause when the case was called for trial on date neither petitioner nor attorney driscoll appeared or otherwise communicated with the court counsel for respondent appeared at the hearing in kline v commissioner supra the court considered whether petitioner was entitled to relief as an innocent spouse for the additions to tax determined for the and tax years the additions to tax were attributable to a partnership loss claimed in and carried back to we held that petitioner was not entitled to relief as an innocent spouse because she had failed to prove that she satisfied the lack of knowledge requirement pursuant to sec_6013 we did not address whether petitioner had satisfied the remaining requirements of sec_6013 discussion as in the prior case kline v commissioner supra the additions to tax here are affected items 93_tc_730 it is well established that the commissioner's deficiency determination carries with it a presumption of correctness and the taxpayer bears the burden of proving that the determination is erroneous rule a 290_us_111 our rules provide that the failure of a party to appear at trial may result in entry of decision against that party specifically rule provides in pertinent part b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the partnership american indian venture capital partnership is the identical partnership involved in this case dismissal of a case is a sanction resting in the sole discretion of the trial_court 99_tc_533 furthermore-- dismissal may properly be granted where the party's failure to comply with rules and orders of the court is due to willfulness bad faith or any fault as contrasted with mere inadvertence or inability 357_us_197 fed r civ p b 82_tc_592 rule c a case may be dismissed for failure properly to prosecute when petitioner or counsel on petitioner's behalf fails to appear at trial and does not otherwise participate in the resolution of petitioner's claim 86_tc_110 id we look to the legal standards for dismissal under rule b of the federal rules of civil procedure as guidance for involuntary dismissals in the tax_court under our rule b 86_tc_110 the court_of_appeals for the fourth circuit to which dismissal of this case would be appealable has held that a court considering whether to dismiss a case under rule b of the federal rules of civil procedure for failing to prosecute must consider the following factors the degree of personal responsibility of the plaintiff the amount of prejudice caused the defendant the existence of a 'drawn out history of deliberately proceeding in a dilatory fashion' and the existence of sanctions less drastic than dismissal 877_f2d_267 4th cir quoting 669_f2d_919 4th cir applying these factors we conclude that dismissal of this case is proper under rule b with respect to the first factor petitioner is responsible for attorney driscoll's actions under ordinary principles of agency 370_us_626 938_f2d_33 4th cir but this must always be done with an eye to the realities of a client's practical ability to supervise and control his attorney's litigation conduct as indicated petitioner filed her petition with this court through attorney driscoll we do not know the circumstances surrounding this attorney-client relationship nevertheless petitioner had an obligation to inquire about the status of her case petitioner is not unfamiliar with the proceedings of this court as evidenced by the previous case litigated the remaining factors also warrant dismissal respondent would be prejudiced if we were to continue this case for trial on another date particularly in light of the fact that petitioner has not requested a continuance in spite of this court's warning in its notice setting this case for trial and its pretrial order petitioner failed to appear at the hearing and trial on date petitioner also failed to show cause why judgment should not be entered in accordance with kline v commissioner supra finally we believe that dismissal is warranted because petitioner has through her own fault failed to properly prosecute her case accordingly we discharge the order to show cause and we dismiss this case pursuant to rule b and we sustain respondent's determination respecting the additions to tax to reflect the foregoing an order of dismissal and decision for respondent will be entered
